People v Arjune (2016 NY Slip Op 02842)





People v Arjune


2016 NY Slip Op 02842


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2009-10694
 (Ind. No. 2178/08)

[*1]The People of the State of New York, respondent, 
vMario Arjune, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (William H. Branigan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis on appeal from a judgment of the Supreme Court, Queens County, rendered November 12, 2009, in which the notice of appeal was timely filed, and which was dismissed by decision and order on motion of this Court dated December 9, 2013, for failure to timely perfect, to reinstate the appeal on the ground of the ineffective assistance of trial counsel.
ORDERED that the application is denied.
The appellant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., DICKERSON, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court